Citation Nr: 0915286	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  07-39 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death and dependency and indemnity compensation 
(DIC) benefits for the cause of the Veteran's death pursuant 
to the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to January 
1976, from June 1976 to May 1978, and from March 1981 to 
October 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  


FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection 
was not in effect for any disability. 

2.  The Veteran died in December 2000, at the age of 45.  
According to the Certificate of Death, the immediate cause of 
death was sepsis due to or as a consequence of central line 
infection.  No other significant condition contributing to 
death was reported. 

3.  An autopsy was performed which showed that with regard to 
the peritoneum, the Veteran had a right subphrenic abscess as 
well as purulent peritoneal fluid; with regard to the 
hepatobiliary system, the liver had hepatomegaly with 
jaundice, autolytic changes, and a deep and well-defined 
cavernous hemangioma; with regard to the gastrointestinal 
trace, the Veteran had pneumatosis cystoides intestinalis; 
with regard to the cardiovascular system, the Veteran had 
left ventricular hypertrophy; with regard to the respiratory 
system, the Veteran had right lower lobe pneumonia, bilateral 
congestion, as well as pleural adhesions; with regard to the 
central nervous system, the Veteran had severe anoxic 
encephalopathy of the cerebrum and cerebellum with focal 
pseudolaminar infarct of the cerebral cortex as well as 
intraparenchymal hemorrhage of the occipital lobe.  

4.  The Veteran's cause of death is not etiologically related 
to service.  

5.  The Veteran's death was not proximately due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA, to 
include any failure to timely diagnose and treat pneumonia, 
and provide medical or surgical treatment; there is no 
competent evidence of record that the Veteran's death was due 
to an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of death.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 1137, 
1310 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303. 3.304, 
3.307, 3.309, 3.312 (2008).

2.  The criteria for DIC benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. § 1151 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

VCAA letters dated in October 2005 and August 2006 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letter told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  ).  In particular, the VCAA 
notification: (1) informed the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) informed the claimant about the information 
and evidence that VA will seek to provide; and (3) informed 
the claimant about the information and evidence that the 
claimant is expected to provide.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007) (Mayfield III).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See Mayfield III, (citing 
Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

The Court issued certain directives pertinent to cases where 
the issue is service connection for the cause of the 
veteran's death in Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

The Court held that there is no preliminary obligation on the 
part of VA to perform, what in essence would be, a 
predecisional adjudication of a claim prior to providing to 
the claimant section 5103(a) notice.  Although section 
5103(a) does not require a "predecisional adjudication" of 
the evidence in each case, the notice must be responsive to 
the particular application submitted.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006), at 9 ("The legislative interest 
underlying the VCAA notice requirement is the intent of 
Congress to provide claimants a meaningful opportunity to 
participate in the adjudication of claims").  This means that 
there is a middle ground between a predecisional adjudication 
and boilerplate notice with regard to the amount of detail 
and degree of specificity VA must provide for section 
5103(a)-compliant notice.  The Court later stated that a more 
detailed notice potentially discourages a claimant from 
submitting additional or corroborative notice, and is 
contrary to the VCAA's purpose

However, in DIC cases where the veteran was service-connected 
during his lifetime, the Court found that section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service-connected at the time of 
his or death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  

However, where the veteran was not service-connected during 
his lifetime, the same did not apply.  The Court held that in 
those cases, an original DIC claim imposes upon VA no 
obligation to inform a DIC claimant who submits a nondetailed 
application of the specific reasons why any claim made during 
the deceased veteran's lifetime was not granted.   Further, 
section 5103(a) preadjudication notice, the Secretary or VA 
is not required to inform a DIC claimant of the reasons for 
any previous denial of a veteran's service-connection claim. 
 In this case, the Veteran was not service-connected during 
his lifetime.  

In this case, the claimant was provided pertinent information 
in the SOC as well as in the VCAA letters.  She demonstrated 
that she had actual knowledge of what was needed to establish 
her claim as she has submitted multiple written arguments.  
In addition, VA obtained a medical opinion to fully develop 
the claim.  Thus, VA has obtained all relevant evidence.  
Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence which was needed to 
establish her claim since VA has obtained all relevant 
evidence.  Further, the Board finds that the evidence of 
record is sufficient to rebut any presumption of prejudice as 
the record shows that this error was not prejudicial to the 
claimant and the essential fairness of the adjudication 
process in this case was preserved.  

The Veteran's service treatment records and pertinent post-
service medical records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  A medical opinion is of record.  
The records satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claims in this case, any questions as 
to the effective date to be assigned are rendered moot, and 
no further notice is needed.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).


Competency and Credibility

The appellant as a lay person has not been shown to be 
capable of making medical conclusions, thus, her statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions.  See Duenas v. Principi, 
18 Vet. App. 512, 520 (2004).  A layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  Thus, while 
the appellant is competent to report what she has observed, 
she does not have medical expertise.  See Layno v. Brown, 6 
Vet. App. 465 (1994).  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the appellant is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the appellant is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue does not involve a simple diagnosis.  See Jandreau; 
see also Woehlaert.  The appellant is not competent to 
provide more than simple medical observations.  The current 
medical assessments are complex.  Thus, the appellant's lay 
assertions are not competent or sufficient.  


Service Connection for the Cause of the Veteran's Death

In order to establish service connection for the cause of the 
Veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death. It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  Service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  38 
C.F.R. § 3.312(c)(3). 

Where the service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  Id.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

Therefore, in order for service connection for the cause of 
the Veteran's death to be granted, it must be shown that a 
service-connected disorder caused the death or substantially 
or materially contributed to it.  38 U.S.C.A. § 1310.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 
3.304.  In addition, service connection may be granted for a 
chronic disease, including a malignant tumor, if manifested 
to a compensable degree with one year following service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107.

The Veteran was not service-connected for any disability 
during his lifetime.  

Post-service VA records show that prior to his death, the 
Veteran was receiving regular treatment for schizophrenia.  
He was receiving Haldol Decanoate injections every four 
weeks.  He was seen on October 17, 2000, for his 
schizophrenia.  No other medical diagnosis was made at that 
time.  

Thereafter, the Veteran was hospitalized at Detroit Medical 
Center, Sinai-Grace Hospital, for treatment of a closed head 
injury on October 27, 2000.  It was noted that the Veteran 
had fallen and was admitted in a combative and anxious state. 
He had to be intubated and paralyzed in order to undergo a 
head computerized tomography (CT) scan and x-rays.  The 
Veteran was subsequently transferred to the Intensive Care 
Unit (ICU) and had an episode of bradycardia, went into 
arrest and suffered anoxic encephalopathy after the code.  He 
was also noted to have a collapsed lung and had to undergo 
emergent bronchoscopy.  The Veteran had a long protracted ICU 
stay.  He had an aspiration in the right lung.  He 
subsequently developed pneumonia, line sepsis, and renal 
failure.  Neurologically, he never resolved.  The Veteran had 
multiple episodes of hyperpyrexia, which were pan cultured 
and septic.  The pneumonia he developed was Pseudomonas and 
Enterobacter cloacae.  He had a high prolong ileus.  It was 
noted that he did not have line sepsis and just had pneumonia 
or urosepsis.  Initially, the Veteran had a CT of his head 
which showed a global ischemia with encephalopathy and he 
developed bleeding from his trach site and in his nasal 
passage which had required packing by EBT.  Even though his 
profile was within normal limits, this could have been from 
the renal failure.  He subsequently was discharged to an 
extended facility on a ventilator.  As noted, he never 
resumed any neurological function.  

On December 11, 2000, the Veteran was admitted to Henry Ford 
Hospital.  The diagnoses were septic shock, anoxic brain 
damage, respiratory failure, and acute renal failure.  It was 
noted that the Veteran had been initially seen on 
October 26, 2000, for a closed head injury, anoxic 
encephalopathy, and aspiration pneumonia.  He later developed 
acute renal failure (ARF) and line sepsis.  His course was 
complicated with septic shock with methicillin-resistant 
Staphylococcus aureus (MRSA) and pseudomonas bacterium.  The 
Veteran's condition deteriorated despite therapy and he died.  

The Veteran died in December 2000, at the age of 45.  
According to the Certificate of Death, the immediate cause of 
death was sepsis due to or as a consequence of central line 
infection.  No other significant condition contributing to 
death was reported. 

An autopsy was performed which showed that with regard to the 
peritoneum, the Veteran had a right subphrenic abscess as 
well as purulent peritoneal fluid; with regard to the 
hepatobiliary system, the liver had hepatomegaly with 
jaundice, autolytic changes, and a deep and well-defined 
cavernous hemangioma; with regard to the gastrointestinal 
trace, the Veteran had pneumatosis cystoides intestinalis; 
with regard to the cardiovascular system, the Veteran had 
left ventricular hypertrophy; with regard to the respiratory 
system, the Veteran had right lower lobe pneumonia, bilateral 
congestion, as well as pleural adhesions; with regard to the 
central nervous system, the Veteran had severe anoxic 
encephalopathy of the cerebrum and cerebellum with focal 
pseudolaminar infarct of the cerebral cortex as well as 
intraparenchymal hemorrhage of the occipital lobe.  

The appellant asserted that the Veteran had pneumonia which 
was left untreated by VA which then infected his central 
line, leading to death.  In order to address her contentions, 
a medical opinion was obtained.  The claims file was 
reviewed.  The VA examiner noted that the Veteran died in 
December 2000.  His death certificate indicated that the 
immediate causes of death were sepsis and central line 
infection.  As per the autopsy, the final anatomical 
diagnoses included right lower lobe lobar pneumonia and right 
subphrenic abscess.  The neuropathological diagnosis was 
severe anoxic encephalopathy and intraparenchymal hemorrhage 
of the occipital lobe.  The examiner reviewed the VA medical 
records.  The examiner noted that the Veteran had been 
receiving Haldol Decanoate injections once per month for his 
chronic schizophrenia management.  The records made no 
mention of pneumonia, line infection, or any sepsis related 
to these injections.  The examiner indicated that the 
discharge summary for Sinai Grace Hospital revealed principal 
diagnosis of closed head injury and respiratory arrest-
ventilator dependent respiratory failure; sepsis secondary to 
sputum, urine, and lines; anoxic encephalopathy; renal 
failure requiring dialysis.  An October 27, 2000 consult 
revealed acute respiratory failure secondary to aspiration 
pneumonia, concussion, and status post cardiopulmonary arrest 
and resuscitation.  

The examiner stated that with all of the above facts, that 
the Veteran's sepsis due to an infected central line was not 
likely caused by pneumonia which had been left untreated by 
VA nor had the Veteran's monthly shots provided by VA likely 
contributed to the Veteran's death.  

The service treatment records and post-service medical 
evidence and lay evidence have been reviewed.  At the outset, 
the appellant does not contend nor does the record show that 
the Veteran's cause of death was directly related to service 
in any way.  Rather, she maintains that VA's lack of 
diagnosis and treatment of pneumonia, one week prior to the 
Veteran's admission to a private facility, played a role in 
his demise.  Alternately, she asserts that the Veteran's 
death was due to the injections he was receiving for his 
schizophrenia.

Compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility.  In addition, the 
proximate cause of the disability or death must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Prior to 
that time, 38 C.F.R. § 3.358 is to be applied.  In this case, 
the appellant's claim was received after October 1, 1997.  
Thus, 38 C.F.R. § 3.361 is for application.

38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped. VA considers each involved 
body part or system separately.

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.  To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
provision of training and rehabilitation services or CWT 
program cannot cause the continuance or natural progress of a 
disease or injury for which the services were provided.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  To establish that the provision 
of training and rehabilitation services or a CWT program 
proximately caused a veteran's additional disability or 
death, it must be shown that the veteran's participation in 
an essential activity or function of the training, services, 
or CWT program provided or authorized by VA proximately 
caused the disability or death.  The veteran must have been 
participating in such training, services, or CWT program 
provided or authorized by VA as part of an approved 
rehabilitation program under 38 U.S.C. chapter 31 or as part 
of a CWT program under 38 U.S.C.§ 1718.  It need not be shown 
that VA approved that specific activity or function, as long 
as the activity or function is generally accepted as being a 
necessary component of the training, services, or CWT program 
that VA provided or authorized.

38 C.F.R. § 3.361(e) provides for Department employees and 
facilities.  A Department employee is an individual (i) who 
is appointed by the Department in the civil service under 
title 38, United States Code, or title 5, United States Code, 
as an employee as defined in 5 U.S.C. § 2105; (ii) who is 
engaged in furnishing hospital care, medical or surgical 
treatment, or examinations under authority of law; and (iii) 
whose day-to-day activities are subject to supervision by the 
Secretary of Veterans Affairs. A Department facility is a 
facility over which the Secretary of Veterans Affairs has 
direct jurisdiction.

38 C.F.R. § 3.361(e) explains activities that are not 
hospital care, medical or surgical treatment, or examination 
furnished by a Department employee or in a Department 
facility.  The following are not hospital care, medical or 
surgical treatment, or examination furnished by a Department 
employee or in a Department facility within the meaning of 38 
U.S.C. § 1151(a): (1) hospital care or medical services 
furnished under a contract made under 38 U.S.C. 1703; (2) 
nursing home care furnished under 38 U.S.C. § 1720; (3) 
hospital care or medical services, including examination, 
provided under 38 U.S.C. § 8153 in a facility over which the 
Secretary does not have direct jurisdiction

38 C.F.R. § 3.361(g) provides for benefits which are payable 
under 38 U.S.C. § 1151 for a veteran's death.

After a careful review of the evidentiary record, the Board 
concludes that there is no probative evidence showing that 
the proximate cause of the Veteran's death was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination.  
There is no evidence showing that VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider.  The Veteran was receiving regular treatment 
for his schizophrenia.  He was not being treated for a 
respiratory disorder.  He was receiving specialized 
psychiatric care.  There is no evidence that the Veteran had 
pneumonia when he was seen by VA on October 17, 2000.  

The Veteran was admitted approximately one week later to a 
private facility after he fell and suffered a head injury.  
At that time, pneumonia and other medical conditions were 
diagnosed.  His treatment course was complicated and he did 
not recover.  However, there is no evidence suggesting that 
VA played any role in his terminal course.  

There is no competent evidence indicating that the VA 
physician who afforded the Veteran psychiatric care on 
October 17, 2000, did not exercise the degree of skill and 
care ordinarily required of the medical profession or that 
this examiner reasonably should have diagnosed pneumonia at 
that time.  There are no pertinent medical findings 
suggesting that the Veteran had pneumonia at that time.  In 
fact, the records of Sinai Grace Hospital indicate that the 
Veteran developed pneumonia after admission to that facility.  
The evidence does not suggest any fault on the part of VA 
treating personnel.  Further, as noted, a medical opinion was 
obtained and the examiner opined that the Veteran's sepsis 
due to an infected central line was not likely caused by 
pneumonia which had been left untreated by VA nor had the 
Veteran's monthly shots provided by VA likely contributed to 
the Veteran's death.  The Board attaches significant 
probative value to this opinion, as it is well reasoned, 
detailed, consistent with other evidence of record, and 
included an access to the accurate background of the Veteran.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors 
for assessing the probative value of a medical opinion 
include the thoroughness and detail of the opinion.).  This 
opinion is not contradicted by any other competent medical 
opinion.  

The Board acknowledges and has considered the appellant's 
contentions in this case; however, the file does not contain 
any competent probative evidence to support her assertions.  
Simply put, the appellant has submitted no competent evidence 
which provides substantiation for her contentions that the 
Veteran suffered additional disability or death due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment to the Veteran, 
or an event not reasonably foreseeable.  Rather, the 
competent evidence shows no etiological relationship between 
the Veteran's service or his treatment by VA or claimed lack 
of treatment by VA and his death.  

In the absence of competent evidence which demonstrates 
additional disability as a result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the Veteran's death 
was due to an event that was not reasonably foreseeable, the 
Board concludes that entitlement to DIC pursuant to 38 
U.S.C.A. § 1151 is not warranted.  Accordingly, the claim is 
denied.


ORDER

Service connection for the cause of the Veteran's death is 
denied.

DIC benefits for the cause of the Veteran's death pursuant to 
the provisions of 38 U.S.C.A. § 1151 is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


